Citation Nr: 1211897	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-32 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a neck and shoulder disability, including as secondary to a back disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2008 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claims.

In January 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's back disability and a neck and shoulder disability claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, tinnitus had its onset during active service.

2.  Affording the Veteran the benefit of the doubt, hearing loss had its onset during active service.

3.  In August 2004, the RO denied reopening the Veteran's claim for service connection for a back disability.  The Veteran did not perfect a timely appeal.  

4.  Evidence relevant to the Veteran's claim received since the August 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

5.  In April 2000, the RO denied the Veteran's claim for service connection for a neck and shoulder disability.  The Veteran did not perfect a timely appeal.  

6.  Evidence relevant to the Veteran's claim received since the April 2000 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

7.  In January 2012, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for hepatitis C be withdrawn.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

3.  The August 2004 RO decision denying the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  The evidence relevant to the claim for service connection for a back disability received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The April 2000 RO decision denying the claim for service connection for a neck and shoulder disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

6.  The evidence relevant to the claim for service connection for a neck and shoulder disability received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the claim for service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for a neck and shoulder disability and a back disability and grants service connection for hearing loss and tinnitus.  As such, no discussion of VA's duty to notify and assist is necessary.

I.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran had been diagnosed as having tinnitus and hearing loss according to VA standards.  See October 2008 VA examination.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  

Service treatment records show that the Veteran's hearing was normal on audiological evaluation on entrance.  At separation, only a whisper test was done, which was normal. 

Post-service medical records show that in July 2004, the Veteran received VA treatment for complaints of tinnitus, but he had no significant difficulty hearing.  He reported gradually worsening ringing in his ears and a history of noise exposure while in the military and as a civilian.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
40
50
LEFT
15
20
30
40
45

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 in the left ear.  The Veteran was diagnosed as having mild to moderate high-frequency sensorineural hearing loss in both ears, excellent word recognition ability bilaterally, and cochlear hearing loss suggested by otoacoustic emissions.  His tinnitus complaint was found to be consistent with his hearing loss.  During a January 2008 audiological assessment consult, the Veteran stated that he noticed increased difficulty understanding conversations since approximately 1972 and constant bilateral ringing/roaring tinnitus since 1969.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
55
55
LEFT
15
20
30
55
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 in the left ear.  The Veteran was diagnosed as having normal hearing sloping to mild to moderately-severe hearing loss in the higher frequencies bilaterally and excellent word recognition ability bilaterally.  

The Veteran was afforded a VA examination in October 2008.  During the examination, the Veteran reported inservice noise exposure without hearing protection of weapons fire and artillery during boot camp and advance infantry training.  Following discharge, the Veteran worked as a truck driver and stated that it was not noisy.  The Veteran also stated that he had difficulty understanding conversation since 1972 and constant bilateral ringing/roaring tinnitus 1969.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
55
55
LEFT
20
30
35
45
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 in the left ear.  The Veteran was diagnosed as having bilateral mild to moderate sensorineural hearing loss and tinnitus by report.  The examiner opined that hearing loss and tinnitus were not cause by any acoustic event or trauma in service as there was no complaint of hearing loss or tinnitus noted until 2004, there was no evidence of hearing loss or tinnitus found in the service treatment records, and the Veteran did not serve in combat, but worked in a motor pool.  

During a January 2012 hearing, the Veteran stated that he was around heavy artillery fire during training.  Following service, he became a truck driver and drove 18 wheelers.  The Veteran reported having ringing in his ears beginning in service and that he noticed that he was having problems hearing in 1972.  

Based on a review of the evidence, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  In reaching this determination, the Board notes that although the October 2008 examiner opined that the Veteran's hearing loss and tinnitus were not cause by any acoustic event or trauma in service, this opinion was based in part on there being no evidence of hearing loss or tinnitus found in the service treatment records or for many years after service and there was no mention of his reported noise exposure in service.  Hensley, 5 Vet. App. at 159.  However, during VA treatment, the October 2008 VA examination, and the January 2011 hearing, the Veteran stated that he noticed having tinnitus during service.  Tinnitus is a condition where, under case law, lay observation has been found to be competent as to the presence of the disability; that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Veteran reported having problems hearing only two years following separation.  The Veteran is competent to identify the medical condition, i.e., bilateral hearing loss, and the Board finds his report of having diminished hearing acuity shortly after separation both competent and credible.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

II.  Claims to reopen

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In August 2004, the RO denied reopening the Veteran's claim for service connection for a back disability.  The RO denied reopening as the new evidence did not show that his back disability was incurred in or caused by service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran was initially denied service connection for a neck and shoulder disability in April 2000.  The RO denied service connection finding that the claim was not well grounded as there was no evidence of the condition in service or linking the condition to a disease or injury in service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in December 2007.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decisions dated April 2000 and August 2004 that is sufficient to reopen the Veteran's claims for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA treatment records showing treatment for the Veteran's back, neck, and shoulder.  The new evidence also contains a January 2012 hearing during which the Veteran described the history of this back, neck, and shoulder disabilities.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates inservice activities that may have lead to his current back, neck and shoulder disabilities and continuity of symptoms since service.  As new and material evidence has been presented, the claims are reopened.  

III.  Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received January 2012, the Veteran stated that he wished to withdraw his claim of service connection for hepatitis C and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal for service connection for hepatitis C and this claim is dismissed.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence having been received, the claim for service connection for a back disability is reopened.

New and material evidence having been received, the claim for service connection for a neck and shoulder disability is reopened.

The appeal on the claim of service connection for hepatitis C is dismissed.





REMAND

Having reopened the claim for a back disability and a neck and shoulder disability, the Board finds that additional development is required prior to readjudication.  

During VA treatment in September 2000 and March 2008, the Veteran was noted as receiving Social Security disability benefits.  During the January 2012 hearing, the Veteran confirmed that he was receiving Social Security benefits.  A review of the claims file reveals that disability records from Social Security Administration (SSA) have not been requested.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA records. 

Finally, the Board finds that a VA examination is necessary in this case.  During the May 2003 hearing, the Veteran stated that he was involved in a car accident during service.  Service treatment records, however, are silent regarding any accident or treatment of the back, neck and shoulder.  The Veteran testified during the January 2012 hearing that he had no problems during service associated with a back condition, but had to undergo rigorous training, including carrying heavy back packs and jumping from helicopters, that may have injured his back.  He claims that his neck and shoulder disability is related to his back disability.  The record shows that the Veteran underwent surgeries for his back in 1985 and 1992, but it is unclear from the record why the Veteran required the surgeries.  In light of the foregoing, the Board finds that a VA examination is necessary in order to fairly decide his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back and neck and shoulder disabilities and his symptoms since service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed back and neck and shoulder disabilities.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing. 

4.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of the Veteran's back and neck and shoulder disabilities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran has a back or neck and shoulder disability that is related to or had its onset in service.  

If the examiner determines that a neck and shoulder disability is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a neck and shoulder disability was caused or aggravated as a consequence of the Veteran's back disability.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  The examiner should offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


